DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 45-47, 51-55, 58, 60 and 71-74 are examined herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 45, 47, 51-55, 60 and 71-72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nobuo in view of Nisperos-Carriedo (5,376,391) and Wiki.
Nobuo: 1,500,534; published Feb. 08, 1978.

Wiki: Wikipedia: Morpholine; published online at least by Feb. 05, 2011 at: https://web.archive.org/web/20110205184434/https://en.wikipedia.org/wiki/Morpholine

Independent claims 45
Nobuo teaches methods of applying a coating solutions (i.e. wet compositions) to agricultural products, including fruits and vegetables after they are harvested, wherein the application of the coating to the surface of the product achieves 1) respiratory suppression, 2) water content evaporation, and 3) quality change or quality degradation due to microorganisms (pg. 1, 29+).

Step of applying
Nobuo teaches, the method comprises a step of applying the wet composition (starting on pg. 3, 125+).

Wet composition
Nobuo teaches, the wet composition, comprises: Beeswax: from 3 to 20 wt% of a hydrophobic substance (pg. 6, 29+), wherein the hydrophobic substance, includes beeswax (6, 91+), which encompasses the claim of: from about 15 to 25% (w/w) of an edible wax having a melting temperature lower than 70°C, by total weight of said wet composition, wherein the edible wax is beeswax.

Wet composition
Nobuo teaches, the wet composition, comprises: Emulsifying agents (LS: According to the preferred embodiment of the invention, said composition also 

Nobuo teaches, the wet composition, comprises: Water (6, 29+) as the base (Ex. 2-11), shown in amounts of in amounts from about 60 wt% (Ex. 7)  through around 90 wt% (Ex. 2-6, 8-10) up to about 98 wt% (Ex. 11), which encompasses the claim of about 65%-84% (w/w) water, by total weight of said wet composition.

Nobuo teaches, the wet composition, comprises: water soluble high polymers, including polysaccharide gums (pg. 6, 66+).
Nobuo does not discuss the use of the specifically claimed, a non-gelling hydrocolloid polymer (guar gum as in claim 51).
Nisperos-Carriedo also teaches methods of making fruit and vegetable coatings comprising: beeswax (4, 16+), emulsifiers (3, 63+) water (5, 34+) and polysaccharide polymer gums in amounts of 0.1 to 4 wt% (ref. clm. 1) and further provides the use of the specifically claimed type of polysaccharide polymer gum, guar (i.e. a non-gelling hydrocolloid polymer) (ref. clm. 4).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making fruit and vegetable coatings comprising: beeswax, emulsifiers, water, and water soluble polysaccharide polymer gums as Nobuo, to include the specifically claimed type of water soluble polysaccharide polymer gum, a non-gelling hydrocolloid polymer (i.e. guar gum), as claimed, because Nisperos-Carriedo illustrates that the art finds guar gum (i.e. a non-gelling hydrocolloid polymer) 

The modified teaching, in Nisperos-Carriedo, provides the amount of non-gelling hydrocolloid polymer (i.e. gums) are used in amounts of 0.1 to 4 wt% (ref. clm. 1), which encompasses the claim of up to 1 wt%.

Nobuo teaches, the wet composition, comprises: Fatty acids: Nobuo uses beeswax, that comprises fatty acids, however, does not discuss that fatty acids are in the coating composition, as claimed.
Further, the modified teaching, in Nisperos-Carriedo, provides that the coating composition comprises further fatty acids (i.e. stearic acid) (4, 17+).

Nobuo teaches the wet composition, comprises: emulsifiers (see pg. 5, 122+).
Also, the modified teaching, in Nisperos-Carriedo, also provides emulsifiers (ab.)
The modified teaching does not discuss the use of the specifically claimed emulsifier, morpholine.
Wiki also teaches methods of using wax coatings to surface coat fruits and further provides that morpholine is used as an emulsifier (see As a fruit coating).



It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making wax coatings for fruit with emulsifiers, as the modified teaching above, to include the use of the specifically claimed emulsifier, morpholine, as claimed, because Wiki illustrates that the art finds morpholine as being suitable for similar intended uses, including methods of making wax coatings for fruit with emulsifiers (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

On the wet composition being a homogenized emulsion 
Since Nobuo teaches the wet composition comprises emulsifiers one of skill would have a reasonable expectation that the composition is an emulsion, as claimed.
Nobuo also teaches that the wet composition is made homogenous by agitation (pg. 15, 35+), which means that the wet composition is homogenized.
Since Nobuo teaches the wet composition is homogenized and comprises emulsifiers, it is further reasonable to expect that the claimed form, a homogenized emulsion, would have been obvious.

It would be reasonable to expect that similar emulsifiers would have similar functionality, including: to stabilize said homogenized emulsion; to enable the wet 

Step of drying 
Nobuo teaches that after said coating is applied to the post-harvest produce, a step of drying occurs (see Embodiments 14, 16 and 18-20), which anticipates the claim of drying the post-harvest edible plant matter following the step of applying the wet composition.

Intended Use
Nobuo teaches that the coating of the on the post-harvest edible plant matter, provides long-term preservation of: 
respiratory suppression and water content evaporation (pg. 1, 38+), which imparts that the method is for reducing weight loss because by preserving the weight and water content of the produce, weight loss is reduced; and
prevention of change in quality or quality degradation (pg. 1, 38+), including no visible decomposition and good external appearance (pg. 8, 29+), which imparts the preserving of the natural gloss because visible appearance includes a natural gloss.
Further, it would be reasonable to expect that a similar method using similar process step having similar chemical compositions would function similarly, including that the method used reduces weight loss and preserves the natural gloss of the produce. 




Dependent claims
As for claim 47, Nobuo does not limit the type of fruits and vegetables coated (ref. clm. 1), therefore one in the art would have the skill to envisage the use of: peppers, eggplants cherries, berries, plums and persimmons, as claimed.

As for claim 51, the modified teaching, in Nisperos-Carriedo, provides locust bean gum (LBG), guar gum, xanthan gum, locust bean gum and mixtures thereof (3, 30+), as claimed.

As for claim 52, the modified teaching, in Nisperos-Carriedo, provides  0.1 to 10 wt% of hydrocolloid (Table 2), which encompasses the claim of up to 2% (w/w) of hydrocolloid polymer of the composition.  

As for claim 53, the modified teaching, in Nisperos-Carriedo, provides fatty acid, including stearic acid, as discussed above.

As for claim 54, the modified teaching, in Nisperos-Carriedo, provides: 0.1 to 9 wt% of stearic acid, the plasticizer of Table 2, in the composition and therefore encompasses about 0.2% to 10% (w/w) of a fatty acid, as claimed.



As for claim 60, the modified teaching, in Nisperos-Carriedo, provides 0.1 to 9 wt% of stearic acid (i.e. a fatty acid), the plasticizer of Table 2, which encompasses 0.2% -10% (w/w) of a fatty acid, as claimed.
Nisperos-Carriedo further provides 0.05 to 9 wt% of emulsifier (Table 2), which encompasses 0.1% - 15 % (w/w) of an emulsifier, as claimed.

As for claim 71, it would be reasonable to expect that a similar method using similar process step having similar chemical compositions would function similarly, including wherein the applied composition forms a dried wax-based layer coating on the edible plant matter, said layer having discontinuities formed by the hydrocolloid, as claimed.

Independent claim 72
On intended use: Nobuo teaches that the coating of the on the post-harvest edible plant matter, provides long-term preservation of: respiratory suppression and water content evaporation (pg. 1, 38+), which imparts that the method is for reducing weight loss because by preserving the weight and water content of the produce, weight loss is reduced; and prevention of change in quality or quality degradation (pg. 1, 38+), including no visible decomposition and good external appearance (pg. 8, 29+), which imparts the preserving of the natural gloss because visible appearance includes a 

On functionality: It would be reasonable to expect that a similar method using similar process step having similar chemical compositions would function similarly, including wherein the dried wax-based layer coating on the edible plant matter, has discontinuities formed by the hydrocolloid polymer, as claimed.

Further, because Nobuo teaches that the coating of the on the post-harvest edible plant matter, provides long-term preservation of:  respiratory suppression and water content evaporation (pg. 1, 38+), which imparts that the method is for reducing weight loss because by preserving the weight and water content of the produce, weight loss is reduced; and prevention of change in quality or quality degradation (pg. 1, 38+), including no visible decomposition and good external appearance (pg. 8, 29+), which imparts the preserving of the natural gloss because visible appearance includes a natural gloss, which encompasses that the visible features, including gloss, remain at 100% of the natural gloss of uncoated plant matter, and encompasses the claim of the method preserving at least about 80% of the natural gloss of uncoated plant matter, as claimed.





Claims 46 and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nobuo in view of Nisperos-Carriedo (5,376,391) and Wiki, as applied to claims 45, 47, 51-55, 60 and 71-72 above, further in view of Cothran (2,383,451).
As for claim 46, the modified teaching above does not discuss brushing the dried coated edible plant matter.
Cothran also teaches methods of treating produce/fruit by coating and drying, and further provides a step of brushing thereafter (pg. 4, col.2, ln. 65+).
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of treating produce by coating and drying, as the modified teaching above, to include a step of brushing thereafter, as claimed, because Cothran illustrates that the art finds a step of a step of brushing after coating and drying, as being suitable for similar intended uses, including methods of treating produce by coating and drying (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

As for claim 58, the modified teaching, in Cothran does not limit the time for brushing, which means it is open to any amount of time, and encompasses up to
20 minutes, as claimed. Further, since the claim only provides an upper limit, a broadest reasonable interpretation includes that the lower range includes zero. 



Claim 73 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nobuo in view of Nisperos-Carriedo (5,376,391) and Wiki, as applied to claims 45, 47, 51-55, 60 and 71-72 above, further in view of Rapaport.
Rapaport: WO1996033401A1, published Oct. 24, 1996. 
As for claim 73, the modified teaching does not discuss the use of a glossmeter.
Rapaport also teaches methods of using fruits and vegetables (ab.) and further provides that a glossmeter is used to measure their gloss (ab.).
Said teaching provides that the intensity of gloss is evaluated by a glossmeter.  
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using fruits and vegetables, as the modified teaching above, to include the use of a glossmeter to measure their gloss, as claimed, because Rapaport illustrates that the art finds the use of glossmeter to measure the gloss of fruits and vegetables as being suitable for similar intended uses, including methods of using fruits and vegetables (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.








Claim 74 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nobuo (4,021,262) in view of the combination of Nisperos-Carriedo (5,376,391) and Cothran (2,383,451).
All references applied to the rejection of claims: 45, 47, 51-55, 60 and 71-72; and 46 and 58; as discussed above, are incorporated herein, wherein all of the claimed limitations are discussed and rejected.

Terminal Disclaimer
The terminal disclaimer filed on 4/24/2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,648,890 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
It is noted that US 9,648,890 was allowed because the closest prior art does not disclose, teach nor fairly suggest the specifically claimed method for reducing the weight loss and preserving the natural gloss of a post-harvest edible plant matter, including the step of brushing after drying for a time between 1 to 10 minutes; along with all of the other process steps.  If Applicant would amend the current independent claims to include said timed brushing step, brushing the plant matter after drying for a time of between 1 to 10 minutes, these claims would also be found allowable.


Response to Arguments
 	It is asserted, that on page 2 of the Office Action, claims 45-47, 51-55, 58, 60 and 71-74 were rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention. The Examiner alleged that claim 1 (probably referring to claim 45) recites the limitation "the coated", however, there is insufficient antecedent basis for this limitation in the claim. Solely for the purpose of advancing prosecution, claims 45, 46, 72, and 74 are amended to delete the term "coated". 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.
 
It is asserted, that on page 3 of the Office Action, claim 60 was rejected under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112, 4th paragraph, as improperly dependent for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The Examiner alleged that claim 60 recites wherein the wet composition comprises: 65-84% (w/w) of water, which fails to further limit the same amount required in its base claim (claim 45). 
Claim 60 is amended to delete component e. (i.e., 65%-84% (w/w) of water), which is already recited in base claim 45. 


It is asserted, that it is unclear if the Examiner refers to US 4,021,262 to Morales Guerrero et al., or to DK 146493 to Nobuo. Assuming that the Examiner refers to DK 146493, it is respectfully submitted that there exists a GB patent application counterpart of said patent (GB Patent Application No. 1500534, hereinafter "GB '534"), which filing language is English. Applicant therefore suggests that the GB counterpart is used in the analysis of the 35 U.S.C. § 103 rejection instead of the machine translation of the DK patent. 
In response, the examiner provides such citations above.

It is asserted, that solely for the purpose of advancing persecution and without acquiescing to the merits of the rejection, claims 45, 72 and 74 have been amended to recite that that the emulsifier is selected from ammonia and morpholine and that the wet composition is a homogenized emulsion, which is stabilized by the emulsifier, wherein the emulsifier enables the composition to be in a liquid form at room temperature and facilitates solubility of the wax in the composition. It is respectfully submitted that GB '534 fails to suggest or even mention that the coating composition is an emulsion, which is stabilized by the emulsifier. GB '534 is further completely silent with respect to an emulsifier, which enables the composition to be in a liquid form at room temperature and facilitates solubility of the wax in the composition. 
In response, GB '534 does teach the use of emulsifiers (see pg. 5, 122+).

It is asserted, that the previously applied references fail to teach the newly specifically claimed emulsifier, an ammonia or morpholine; therefore since the composition as previously taught differs it cannot be reasonable to expect it functions similarly. 
In response, please see the modified rejection above, necessitated by said amendments, wherein the specifically claimed emulsifier is provided.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793